PER CURIAM.
Duncan Victor Ayemere Idokogi appeals the district court’s order transferring his 28 U.S.C. § 2241 (1994) petition to the United States District Court for the Eastern District of Louisiana.
We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appeal-able interlocutory or collateral order. See Technosteel, L.L.C. v. Beers Constr. Co., 271 F.3d 151, 153-54 & n. 2 (4th Cir.2001).
We dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.